Citation Nr: 0630894	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  06-00 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an increased initial disability evaluation 
for service-connected macular scar as a result of 
chorioditis, left eye, currently rated as noncompensably 
disabling.  

2.  Entitlement to service connection for cataracts of the 
left eye, to include as secondary to the service-connected 
macular scar of the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from June 1944 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision of the 
Department of Veterans Affairs (VA), St. Louis, Missouri, 
Regional Office (RO).  In that decision, the RO granted 
service connection for macular scar as a result of 
chorioditis, left eye, and assigned a noncompensable, 0 
percent, disability rating to that disorder, effective from 
July 26, 2002.  The veteran subsequently perfected an appeal 
as to the disability rating assigned.  

In September 2006, a Deputy Vice Chairman at the Board 
granted an August 2006 motion filed by the veteran's 
representative to advance the veteran's claim on the docket.  
The case is now ready for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The veteran is seeking an increased (compensable) disability 
rating for his service-connected macular scar of the left eye 
that was a result of in-service chorioditis.  The Board 
believes that additional development is warranted in this 
case.  To that end, a brief summary of the evidence and laws 
and regulations pertinent to the veteran's service-connected 
left eye disorder would be helpful to the understanding of 
the veteran's claim.  

The veteran filed a claim for service connection for an eye 
disorder in July 2002.  In support of his claim, he submitted 
a letter from a private physician, M.T.C., M.D., dated in 
October 2002.  In the letter, Dr. M.T.C. reported that 
examination showed the veteran's visual acuity with 
correction to be 20/30-2 in the right eye, and 20/80-1 in the 
left eye.  The macula of the left eye was reported to contain 
a scar.  Dr. M.T.C.'s diagnostic impressions included a 
macular scar of the left eye, that he stated was due to a 
trauma while the veteran was in the Navy, and did not appear 
to be progressing.  

VAMC outpatient treatment records include the report of a 
January 2004 Co-Optometry Comprehensive Exam.  In that 
report, it was noted that the veteran complained of blurry 
vision near and far, even with spectacles.  Upon examination, 
the veteran's corrected vision was measured to have been 
20/40 in the right eye, and 20/80 in the left eye.  There was 
noted to be a macula scar in the left eye, temporal to the 
fovea.  The pertinent assessment was that the macular scar of 
the left eye was contributing to decreased vision.  The 
treatment plan was to increase the correction bilaterally, 
and return to the clinic in 3 months for a check.  

VA conducted a special ophthalmological examination of the 
veteran on April 5, 2004.  This examination consisted of two 
parts and two reports.  The first C & P examination report 
noted that the veteran's visual acuity in his right eye was 
20/20 and his visual acuity in the left eye was 20/200 
eccentrically.  There was no indication as to whether this 
measurement of visual acuity was based upon corrected or 
uncorrected vision.  There was noted to have been a mild 
afferent pupillary defect in the left eye.  The veteran's 
fundus exam in the left eye showed a large macular scar.  The 
examiner's impressions were a macular scar in the left eye 
that was stable, presumably secondary to old trauma; and 
normal tension glaucoma.  There were increased false 
negatives shown in the veteran's left visual field that were 
said to be "probably due to advance[sic] glaucoma in the 
left eye".  The plan was to have the veteran followup with 
ophthalmology.  

The report of the second part of the April 5, 2004, VA co-
ophthalmic examination noted that a copy of the C & P 
examination report was in the paper chart.  In this report, 
it was noted that the veteran's visual acuity with glasses 
was measured as "20/20 P.H. 20 / " in the right eye, and 
"20/ LP P.H. 20 / " in the left eye.  Critically, however, 
the Board is unable to discern the exact measurement of 
visual acuity for rating purposes from this written record, 
although it appears that the notation may mean light 
perception only, on pinhole.  Nevertheless, such a reading 
would be at odds with the 20/200 eccentrically measured that 
same day.

Based upon the foregoing, in an April 2004 rating decision, 
service connection for macular scar as a result of 
chorioditis, left eye, was granted and assigned a 0 percent 
disability rating, effective from July 26, 2002.  The veteran 
perfected the current appeal as to the rating assigned.  

The service-connected macular scar as a result of 
chorioditis, left eye, is currently rated noncompensably 
disabling under 38 C.F.R. § 4.84, Diagnostic Code 6005.  
Diagnostic Code 6005 provides for disability ratings from 10 
to 100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  A minimum rating during active pathology is to be 
10 percent.  In the measurement of visual acuity, the best 
distance vision obtainable after best correction by glasses 
will be the basis of rating.  38 C.F.R. § 4.75.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In such 
cases, separate ratings may be assigned for separate periods 
based on the facts found, a practice known as "staged" 
ratings.

The RO has heretofore denied a compensable evaluation based 
primarily upon a finding that active pathology had not been 
shown and a finding that the veteran's bilateral vision has 
been correctable to 20/20 from the date of the initiation of 
his claim.  As indicated above, however, the Board is unable 
to determine from the record the actual measurements of the 
veteran's correctable vision from the date of the veteran's 
claim through the present.  

Moreover, it appears that the medical record documents some 
impairment of visual field loss of the left eye.  If that is 
the case, it is important to determine whether any such 
visual field loss found is associated with the veteran's 
service-connected macular scar as a result of chorioditis, 
left eye.  If so, the disorder can be rated under the 
regulations which pertain to such impairment.  

With respect to the rating of visual field loss, the Rating 
Schedule provides that the extent of visual field contraction 
in each eye is determined by recording the extent of the 
remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a (2006).

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is: Temporally: 85; 
down temporally: 85; down: 65; down nasally: 50; nasally: 60; 
up nasally: 55; up: 45; up temporally: 55.  The total is 500 
degrees.  

Unilateral concentric contraction of the visual fields to 45 
degrees, but not to 30 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/70.  
Unilateral concentric contraction of visual fields to 30 
degrees, but not to 15 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/100.  
Unilateral concentric contraction of the visual fields to 15 
degrees, but not to 5 degrees, is rated as 20 percent 
disabling or as equivalent to visual acuity of 20/200.  
Unilateral concentric contraction of the visual fields to 5 
degrees is rated as 30 percent disabling or as equivalent to 
visual acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 
6080 (2001).  Demonstrable pathology commensurate with the 
functional loss will be required.  The concentric contraction 
ratings require contraction within the stated degrees, 
temporally; the nasal contraction may be less.  38 C.F.R. § 
4.84a, Diagnostic Code 6080, Note (2) (2006).

A minimum 10 percent disability rating is assigned for 
unilateral, large or centrally located pathological scotoma.  
A note following this Diagnostic Code indicates that this 
disability is to be rated on the loss of central visual 
acuity or impairment of field vision and is not to be 
combined with any other rating for visual impairment.  38 
C.F.R. § 4.84a, Diagnostic Code 6081 (2006).

The Board finds that in light of the discrepancies in this 
case, and because of the complexity of the medical questions 
involved, additional ophthalmological examination is 
warranted in order to properly assess the nature and severity 
of the veteran's service-connected left eye disorder.  

38 C.F.R. § 4.1 (2006) provides that "It is...essential both 
in the examination and in the evaluation of the disability, 
that each disability be viewed in relation to its history.")  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Consequently, the necessity for an appropriate 
examination that includes a full review of the evidence in 
the veteran's claims file is shown for the proper assessment 
of the veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  

Secondly, the veteran's claim for service connection for a 
left eye disorder was originally denied in a January 2003 
rating decision.  In addition to specifically denying service 
connection for chorioditis of the left eye in that decision, 
the RO also denied service connection for a diagnosed 
cataract of the left eye, finding that it too was not shown 
to be related to service.  The veteran filed a notice of 
disagreement with that decision in March 2003, but did not 
specifically state that he was limiting his disagreement to 
the chorioditis of the left eye.  Ultimately, service 
connection for the scar related to the in-service chorioditis 
of the left eye was granted.  There was no further 
adjudication, however, regarding the left eye cataract.  

Throughout the course of this appeal, the veteran's argument 
for an increased rating has focused upon the nonservice-
connected cataract that has been diagnosed in his left eye.  
As detailed in March 2005 and April 2005 statements, the 
veteran has alleged that because of the service-connected 
scar in his left eye, the nonservice-connected cataract 
cannot be removed.  Essentially, the veteran argues that his 
left eye cataract is aggravated by his service-connected left 
eye macular scar.  This contention brings into application 
the holding of the CAVC in Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  In Allen, the CAVC held that "when aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  

Providing the veteran with the benefit of the doubt in his 
pleadings, the Board interprets his March 2003 notice of 
disagreement with the January 2003 rating decision as 
including the matter of entitlement to service connection for 
a cataract of the left eye, more recently claimed as 
secondary to the service-connected macular scar of the left 
eye.  When there has been an initial RO adjudication of a 
claim and a notice of disagreement has been filed as to its 
denial, the appellant is entitled to a statement of the case 
(SOC), and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should arrange for the 
veteran to undergo VA ophthalmology 
examination by a physician skilled in the 
diagnosis and treatment of such 
disorders, for evaluation of his macular 
scar as a result of chorioditis, left 
eye.  The claims file and a copy of this 
remand must be made available to and 
pertinent documents therein reviewed by 
the examiner in connection with the 
examination review.  The examiner must 
annotate the report that the claims file 
was in fact made available for review and 
pertinent documents therein were reviewed 
in conjunction with the preparation of 
the examination report.  All appropriate 
tests and studies should be accomplished, 
including tests of the veteran's field 
vision, and of visual acuity with respect 
to corrected and uncorrected vision, and 
all clinical findings should be reported 
in detail. 

The examiner is requested to comment on 
all current manifestations of the 
veteran's service-connected macular scar 
as a result of chorioditis, left eye.  It 
is essential that the examiner interpret 
all graphical representations of visual 
field testing, and that the results of 
such testing be reported in terms of the 
applicable rating criteria.  The examiner 
should render specific findings as to the 
extent to which the veteran experiences 
impairment of visual acuity or field 
loss, pain, rest-requirements, or 
episodic incapacity, as well as whether 
the veteran is experiencing active 
pathology as a result of the service-
connected macular scar as a result of 
chorioditis, left eye.

The examiner is asked to render a 
specific opinion as to whether any such 
loss of visual acuity found and/or any 
visual field loss found is at least as 
likely as not due to the veteran's 
service-connected macular scar as a 
result of chorioditis, left eye, or in 
the alternative whether it can be 
satisfactorily disassociated from that 
specific disorder.  

The examiner must also provide, if 
possible, a medical interpretation for 
rating purposes of the results of the 
January 2004 and April 2004 VA 
ophthalmology examinations in terms of 
the measurement shown for the veteran's 
correctable bilateral visual acuity, as 
well as an interpretation of all visual 
field testing.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical opinions.  In particular, 
the VBA AMC should review the requested 
medical report and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased initial disability 
evaluation for service-connected macular 
scar as a result of chorioditis, left 
eye, currently rated as noncompensably 
disabling.  If any benefit requested on 
appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  The 
holding of Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) as it pertains to 
the possibility of separate ratings for 
separate periods based on the facts found 
should be addressed.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.  

5.  The VBA AMC should issue a Statement 
of the Case to the veteran and his 
representative addressing the issue of 
entitlement to service connection for a 
cataract of the left eye, to include as 
secondary to the service-connected macular 
scar of the left eye.  The veteran and his 
representative must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2006).  

Then, only if the appeal is timely 
perfected, the issue should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC, however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
service connection, and may result in a denial.  38 C.F.R. 
§ 3.655 (2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

